UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                       DEC 2 20W=
  Yeritza Sosa,

                         Plaintiff,
                                                                    18-cv-5141 (AJN)
                  -v-
                                                                         ORDER
  City of New York, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:
       Pursuant to the Case Management Plan and Scheduling Order entered in this case, the

parties were to submit a letter by November 22, 2019 indicating whether they sought referral to
the Magistrate Judge for a settlement conference. See Dkt. No. 32. The Comi is not in receipt of

that letter. The parties are hereby ordered to submit such a letter on or before December 2, 2019.



       SO ORDERED.


 Dated: November d'\IP, 2019
        New York, New York


                                                          United States District Judge
